Title: From Thomas Jefferson to Robert Fulton, 10 December 1807
From: Jefferson, Thomas
To: Fulton, Robert


                        
                            Dec. 10. 07.
                        
                        Th: Jefferson presents mr Fulton his thanks for the communication of his Memoir, which he has read with
                            great satisfaction and now returns. there is nothing in it but what will contribute to the promotion of it’s great object,
                            and some of the calculations will have a very powerful effect. he salutes him with esteem & respect.
                    